Case 19-10025-KHK     Doc 21   Filed 04/03/19 Entered 04/03/19 14:06:17   Desc Main
                               Document     Page 1 of 8



                    UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF VIRGINIA
                         Alexandria
                         ______________ Division


                              CHAPTER 13 PLAN
                            AND RELATED MOTIONS

Name of Debtor(s): Monica Mireles                           Case No: 19-10025


                 4/3/2019
This Plan, dated ______________________,       is:
             Ŀ     the first Chapter 13 Plan filed in this case.

             Ŀ
             ✔      a modified Plan that replaces the
                                                            January 3, 2019
                    Ŀ confirmed or Ŀ unconfirmed Plan dated ___________________
                                     ✔




                    Date and Time of Modified Plan Confirmation Hearing:
                    May 9, 2019 @ 9:30 a.m.
                    _____________________________________________________
                    Place of Modified Plan Confirmation Hearing:
                    U.S. Bankruptcy Court 200 S. Washington St. Ct.Rm. III Alexandria VA 2231
                    _____________________________________________________


                    The Plan provisions modified by this filing are:
                    Paragraphs: 2, 3(A)2, 5(A) and 6(A)

                    Creditors affected by this modification are:
                    Unsecured and Thomas Hill Cluster Association




1.    Notices


To Creditors:
Your rights may be affected by this plan. Your claim may be reduced,
modified, or eliminated. You should read this plan carefully and
discuss it with your attorney if you have one in this bankruptcy case.
If you do not have an attorney, you may wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of
this plan, you or your attorney must file an objection to confirmation
at least 7 days before the date set for the hearing on confirmation,
unless otherwise ordered by the Bankruptcy Court.



                                            1
Case 19-10025-KHK        Doc 21      Filed 04/03/19 Entered 04/03/19 14:06:17              Desc Main
                                     Document     Page 2 of 8


(1) Richmond and Alexandria Divisions:
The Bankruptcy Court may confirm this plan without further notice if
no objection to confirmation is filed. See Bankruptcy Rule 3015.
(2) Norfolk and Newport News Divisions: a confirmation hearing will
    be held even if no objections have been filed.
    (a) A scheduled confirmation hearing will not be convened when:
        (1) an amended plan is filed prior to the scheduled
            confirmation hearing; or
        (2) a consent resolution to an objection to confirmation
            anticipates the filing of an amended plan and the objecting
            party removes the scheduled confirmation hearing prior to
            3:00 pm on the last business day before the confirmation
            hearing.

In addition, you may need to timely file a proof of claim in order to be
paid under any plan.

The following matters may be of particular importance.

Debtors must check one box on each line to state whether or not the
plan includes each of the following items. If an item is checked as
“Not Included” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

 A.   A limit on the amount of a secured claim, set out in Section 4.A     Included      Not included
      which may result in a partial payment or no payment at all to
      the secured creditor

 B.   Avoidance of a judicial lien or nonpossessory, nonpurchase-          Included      Not included
      money security interest, set out in Section 8.A

 C.   Nonstandard provisions, set out in Part 12                           Included      Not included



2.    Funding of Plan. The debtor(s) propose to pay the Trustee the sum of $__________________
                                                                                 mo 1-3 $3978.00, then
      per _________        7
          1336.00mo for ____    months. Other payments to the Trustee are as follows:
      _____________________.
      $1475.00 per mo for 50 mo   The total amount to be paid into the Plan is $_____________.
                                                                                 87,080.00

3.    Priority Creditors. The Trustee shall pay allowed priority claims in full unless the creditor
      agrees otherwise.

      A.      Administrative Claims under 11 U.S.C. § 1326.

              1.    The Trustee will be paid the percentage fee fixed under 28 U.S.C. § 586(e), not
                    to exceed 10% of all sums received under the plan.

              2.    Check one box:

                    Ŀ Debtor(s)’ attorney has chosen to be compensated pursuant to the “no-look” fee
                    ✔




                                                    2
Case 19-10025-KHK        Doc 21     Filed 04/03/19 Entered 04/03/19 14:06:17                  Desc Main
                                    Document     Page 3 of 8


                       under Local Bankruptcy Rule 2016-1(C)(1)(a) and (C)(3)(a) and will be paid
                         0.00
                       $_________________,                                       3,500.00
                                                balance due of the total fee of $_________________
                       concurrently with or prior to the payments to remaining creditors.

                   Ŀ Debtor(s)’ attorney has chosen to be compensated pursuant to Local Bankruptcy
                       Rule 2016-1(C)(1)(c)(ii) and must submit applications for compensation as set
                       forth in the Local Rules.

      B.      Claims under 11 U.S.C. § 507.

      The following priority creditors will be paid by deferred cash payments pro rata with
      other priority creditors or in monthly installments as below, except that allowed claims
      pursuant to 11 U.S.C. § 507(a)(1) will be paid pursuant to 3.C below:

      Creditor                 Type of Priority         Estimated Claim          Payment and Term
      Fairfax County         property Tax               4400.00                   74.00 mo/60 mo



      C.      Claims under 11 U.S.C. § 507(a)(1)

      The following priority creditors will be paid prior to other priority creditors but concurrently with
      administrative claims above.

      Creditor                 Type of Priority         Estimated Claim          Payment and Term




4.    Secured Creditors: Motions to Value Collateral (“Cramdown”), Collateral being
      Surrendered, Adequate Protection Payments, and Payment of certain Secured Claims.

      A.      Motions to Value Collateral (other than claims protected from “cramdown” by
              11 U.S.C. § 1322(b)(2) or by the final paragraph of 11 U.S.C. § 1325(a)). Unless
              a written objection is timely filed with the Court, the Court may grant the
              debtor(s)’ motion to value collateral as set forth herein.

      This section deals with valuation of certain claims secured by real and/or personal property,
      other than claims protected from “cramdown” by 11 U.S.C. § 1322(b)(2) [real estate which is
      debtor(s)’ principal residence] or by the final paragraph of 11 U.S.C. § 1325(a) [motor vehicles
      purchased within 910 days or any other thing of value purchased within 1 year before filing
      bankruptcy], in which the replacement value is asserted to be less than the amount owing on
      the debt. Such debts will be treated as secured claims only to the extent of the
      replacement value of the collateral. That value will be paid with interest as provided in
      sub-section D of this section. You must refer to section 4(D) below to determine the
      interest rate, monthly payment and estimated term of repayment of any “crammed
      down” loan. The deficiency balance owed on such a loan will be treated as an
      unsecured claim to be paid only to the extent provided in section 5 of the Plan. The
      following secured claims are to be “crammed down” to the following values:

      Creditor                 Collateral               Purchase Date Est. Debt Bal. Replacement Value




                                                    3
Case 19-10025-KHK        Doc 21     Filed 04/03/19 Entered 04/03/19 14:06:17                 Desc Main
                                    Document     Page 4 of 8


      B.      Real or Personal Property to be Surrendered.

      Upon confirmation of the Plan, or before, the debtor(s) will surrender his/her/their interest in
      the collateral securing the claims of the following creditors in satisfaction of the secured portion
      of such creditors’ allowed claims. To the extent that the collateral does not satisfy the claim,
      any timely filed deficiency claim to which the creditor is entitled may be paid as a non-priority
      unsecured claim. Confirmation of the Plan shall terminate the automatic stay under §§ 362(a)
      and 1301(a) as to the interest of the debtor(s), any co-debtor(s) and the estate in the
      collateral.

      Creditor        Collateral Description            Estimated Value              Estimated Total Claim




      C.      Adequate Protection Payments.

      The debtor(s) propose to make adequate protection payments required by 11 U.S.C. §
      1326(a) or otherwise upon claims secured by personal property, until the commencement of
      payments provided for in sections 4(D) and/or 7(B) of the Plan, as follows:

      Creditor        Collateral               Adeq. Protection Monthly Payment          To Be Paid By




      Any adequate protection payment upon an unexpired lease of personal property assumed by the
      debtor(s) pursuant to section 7(B) of the Plan shall be made by the debtor(s) as required by 11
      U.S.C. § 1326(a)(1)(B) (payments coming due after the order for relief).

      D.      Payment of Secured Claims on Property Being Retained (except those
              loans provided for in section 6 of the Plan):

      This section deals with payment of debts secured by real and/or personal property [including
      short term obligations, judgments, tax liens and other secured debts]. After confirmation of the
      Plan, the Trustee will pay to the holder of each allowed secured claim, which will be either the
      balance owed on the indebtedness or, where applicable, the collateral’s replacement value as
      specified in sub-section A of this section, whichever is less, with interest at the rate provided
      below, the monthly payment specified below until the amount of the secured claim has been
      paid in full. Upon confirmation of the Plan, the valuation specified in sub-section A and
      interest rate shown below will be binding unless a timely written objection to
      confirmation is filed with and sustained by the Court.

                                          Approx. Bal. of Debt or         Interest           Monthly Payment
      Creditor         Collateral        “Crammed Down” Value             Rate               & Est. Term




      E.      Other Debts.

      Debts which are (i) mortgage loans secured by real estate which is the debtor(s)’ principal
      residence, or (ii) other long term obligations, whether secured or unsecured, to be continued
      upon the existing contract terms with any existing default in payments to be cured pursuant to
      11 U.S.C. § 1322(b)(5), are provided for in section 6 of the Plan.




                                                    4
Case 19-10025-KHK         Doc 21      Filed 04/03/19 Entered 04/03/19 14:06:17               Desc Main
                                      Document     Page 5 of 8


5.      Unsecured Claims.

        A.      Not separately classified. Allowed non-priority unsecured claims shall be paid pro
                rata from any distribution remaining after disbursement to allowed secured and priority
                                                                 100
                claims. Estimated distribution is approximately _____%.    The dividend percentage may
                vary depending on actual claims filed. If this case were liquidated under Chapter 7, the
                debtor(s) estimate that unsecured creditors would receive a dividend of approximately
                40
                _____%.

        B.      Separately classified unsecured claims.

        Creditor                Basis for Classification         Treatment




6.      Mortgage Loans Secured by Real Property Constituting the Debtor(s)’ Principal
        Residence; Other Long Term Payment Obligations, whether secured or unsecured, to
        be continued upon existing contract terms; Curing of any existing default under 11
        U.S.C. § 1322(b)(5).

        A.      Debtor(s) to make regular contract payments; arrears, if any, to be paid by
                Trustee. The creditors listed below will be paid by the debtor(s) pursuant to the
                contract without modification, except that arrearages, if any, will be paid by the Trustee
                either pro rata with other secured claims or on a fixed monthly basis as indicated below,
                without interest unless an interest rate is designated below for interest to be paid on the
                arrearage claim and such interest is provided for in the loan agreement. A default on the
                regular contract payments on the debtor(s) principal residence is a default under the
                terms of the plan.

                                           Regular                       Arrearage                  Monthly
                                          Contract         Estimated      Interest   Estimated      Arrearage
         Creditor       Collateral         Payment        Arrearage         Rate    Cure Period     Payment
Wells Fargo    1633 Fieldthorn Dr.       1600.00          30,000.00      contract    60 months       500.00
Bayview        1633 Fieldthorn Dr.        575.00           0.00         contract     n/a             n/a
PNC             2011 Honda Civic           260.00          0.00         contract     n/a              n/a
1) Chawick 2) Thom Hill 1633 Fieldthorn1)81.25 2)118.75 1)3375.75 2)1717.97 contract 60 mo 1)29 2)60
        B.      Trustee to make contract payments and cure arrears, if any. The Trustee shall
                pay the creditors listed below the regular contract monthly payments that come due
                during the period of this Plan, and pre-petition arrearages on such debts shall be cured
                by the Trustee either pro rata with other secured claims or with monthly payments as
                set forth below.

                                         Regular
                                         Contract          Estimated      Interest Rate    Monthly Payment on
         Creditor        Collateral      Payment           Arrearage      on Arrearage     Arrearage & Est. Term




        C.      Restructured Mortgage Loans to be paid fully during term of Plan. Any
                mortgage loan against real estate constituting the debtor(s)’ principal residence upon
                which the last scheduled contract payment is due before the final payment under the
                Plan is due shall be paid by the Trustee during the term of the Plan as permitted by 11
                U.S.C. § 1322(c)(2) with interest at the rate specified below as follows:




                                                      5
Case 19-10025-KHK       Doc 21      Filed 04/03/19 Entered 04/03/19 14:06:17                  Desc Main
                                    Document     Page 6 of 8


                                                Interest       Estimated             Monthly
      Creditor        Collateral                 Rate            Claim            Payment & Term




7.    Unexpired Leases and Executory Contracts. The debtor(s) move for assumption or
      rejection of the executory contracts, leases and/or timeshare agreements listed below.

      A.     Executory contracts and unexpired leases to be rejected. The debtor(s)
             reject the following executory contracts:

      Creditor               Type of Contract




      B.     Executory contracts and unexpired leases to be assumed. The debtor(s)
             assume the following executory contracts. The debtor(s) agree to abide by all terms
             of the agreement. The Trustee will pay the pre-petition arrearages, if any, through
             payments made pro rata with other priority claims or on a fixed monthly basis as
             indicated below.

                                                                          Monthly
                                                                          Payment          Estimated
      Creditor               Type of Contract          Arrearage         for Arrears      Cure Period




8.    Liens Which Debtor(s) Seek to Avoid.

      A.     The debtor(s) move to avoid liens pursuant to 11 U.S.C. § 522(f). The debtor(s)
             move to avoid the following judicial liens and non-possessory, non-purchase money liens
             that impair the debtor(s)’ exemptions. Unless a written objection is timely filed
             with the Court, the Court may grant the debtor(s)’ motion and cancel the
             creditor’s lien. If an objection is filed, the Court will hear evidence and rule on the
             motion at the confirmation hearing.

       Creditor       Collateral       Exemption Basis       Exemption Amount           Value of Collateral




      B.     Avoidance of security interests or liens on grounds other than 11 U.S.C. §
             522(f). The debtor(s) have filed or will file and serve separate adversary proceedings to
             avoid the following liens or security interests. The creditor should review the notice or
             summons accompanying such pleadings as to the requirements for opposing such relief.
             The listing here is for information purposes only.

      Creditor       Type of Lien            Description of Collateral                 Basis for Avoidance




                                                   6
Case 19-10025-KHK           Doc 21     Filed 04/03/19 Entered 04/03/19 14:06:17                 Desc Main
                                       Document     Page 7 of 8


 9.     Treatment and Payment of Claims.

        •    All creditors must timely file a proof of claim to receive any payment from the Trustee.
        •    If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is
             secured but does not timely object to confirmation of the Plan, the creditor may be treated as
             unsecured for purposes of distribution under the Plan. This paragraph does not limit the right
             of the creditor to enforce its lien, to the extent not avoided or provided for in this case, after
             the debtor(s) receive a discharge.
        •    If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging the
             claim is unsecured, the creditor will be treated as unsecured for purposes of distribution
             under the Plan.
        •    The Trustee may adjust the monthly disbursement amount as needed to pay an allowed
             secured claim in full.
        •    If relief from the automatic stay is ordered as to any item of collateral listed in the plan, then,
             unless otherwise ordered by the court, all payments as to that collateral will cease, and all
             secured claims based on that collateral will no longer be treated by the plan.
        •    Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the
             proof of claim controls over any contrary amounts listed in the plan.

10.     Vesting of Property of the Estate. Property of the estate shall revest in the debtor(s)
        upon confirmation of the Plan. Notwithstanding such vesting, the debtor(s) may not
        transfer, sell, refinance, encumber real property or enter into a mortgage loan
        modification without approval of the Court after notice to the Trustee, any creditor who
        has filed a request for notice and other creditors to the extent required by the Local Rules
        of this Court.

11.     Incurrence of indebtedness. The debtor(s) shall not voluntarily incur additional indebtedness
        exceeding the cumulative total of $5,000 principal amount during the term of this Plan, whether
        unsecured or secured, except upon approval of the Court after notice to the Trustee, any
        creditor who has filed a request for notice, and other creditors to the extent required by the
        Local Rules of this Court.

12.     Nonstandard Plan Provisions

            None. If “None” is checked, the rest of Part 12 need not be completed or reproduced.

        Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A
        nonstandard provision is a provision not otherwise included in the Official Form or
        deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.C.

        ____________________________________________________________________________

        ____________________________________________________________________________

        ____________________________________________________________________________

        ____________________________________________________________________________


       4/3/2019
Dated: __________________________

 /s/ Monica Mireles
________________________________________                /s/ Joseph M. Langone
                                                        ________________________________________
Debtor 1 (Required)                                     Debtor(s)’ Attorney

________________________________________
Debtor 2 (Required)



                                                       7
Case 19-10025-KHK         Doc 21     Filed 04/03/19 Entered 04/03/19 14:06:17                  Desc Main
                                     Document     Page 8 of 8


By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an
attorney, also certify(ies) that the wording and order of the provisions in this Chapter 13 plan are
identical to those contained in the Local Form Plan, other than any nonstandard provisions included in
Part 12.

Exhibits:       Copy of Debtor(s)’ Budget (Schedules I and J); Matrix of Parties Served with
Plan

                                        Certificate of Service

                          4/3/2019
        I certify that on _____________________,     I mailed a copy of the foregoing to the
creditors and parties in interest on the attached Service List.


                                                                 /s/ Joseph Langone
                                                                 __________________________________
                                                                 Signature

                                                                 Langone & Fasullo PLLC
                                                                 __________________________________

                                                                 9516C Lee Hwy Fairfax VA 22031
                                                                 __________________________________
                                                                 Address

                                                                 703-391-1161
                                                                 __________________________________
                                                                 Telephone No:




                           CERTIFICATE OF SERVICE PURSUANT TO RULE 7004

                         4/3/2019
I hereby certify that on __________________________      true copies of the forgoing Chapter 13 Plan and
Related Motions were served upon the following creditor(s):

(✔) by first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P.; or

( ) by certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P.


                                                         /s/ Joseph M. Langone
                                                         _____________________________________
                                                         Signature of attorney for debtor(s)




[ver. 10/18]




                                                     8
